DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/636,029 has claims 1-17 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 12 is objected to because of the following informalities: recites the following limitation “the communication control unit transmits information of a direction of a beam to the terminal apparatus to another communication apparatus on a basis of the acquired information of the received power.” Its unclear whether information is transmitted to both the terminal and another communication apparatus. There is a grammar mistake the “to” should be a “and”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Further, claim 10 recites the following limitations “a communication control unit that controls a communication process in a cellular system, the communication control unit setting a plurality of reception beams for a terminal apparatus on a basis of capability information acquired from the terminal apparatus, and acquiring information of received power measured in the terminal apparatus for each of the reception beams.” These limitation use a generic placeholder “communication control unit” followed by functional language. The specification 305, the control unit 203, the reception unit 205, and/or the transmission unit 207 described with reference to FIG. 9 may be implemented in the wireless communication interface 912 (e.g., RF circuit 914 and/or BB processor 913).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recites the following limitation “A computer program that causes a computer to execute controlling a communication process in a cellular system.” A computer program per se (often referred to as "software per se"). A claim to software per se is ineligible subject matter under 35 U.S.C. 101, because it doesn’t fall within one of the statutory categories.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 10 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (Pub. No. US 2017/0346545 A1 filed on April 14, 2017; hereinafter Islam).
Regarding claims 1 and 14, Islam discloses a communication control method comprising controlling, by a processor, (See ¶0069, The data and control signals are then provided to the controller/processor 359) a communication process in a cellular system, the processor setting a plurality of reception beams on a basis of information of a direction, (See ¶0060, the UE 104 may receive a beam modification command 198 that indicates a set of transmit beam indexes corresponding to a set of transmit beams of a base station (e.g., the base station 102 and/or the mmW base station 180), and each transmit beam index of the set of transmit beam indexes may indicate at least a transmit direction for transmitting a transmit beam by the base station. The UE 104 may determine a set of receive beam indexes corresponding to receive beams of the UE 104 based on the set of transmit beam indexes, and each receive beam index of the set of receive beam indexes may indicate at least a receive direction for receiving a receive beam by the UE 104; See ¶302,the at least one beam index comprises a plurality of beam indexes, and the at least one channel comprises a plurality of channels; interpreted that the UE receives a command from base station that indicates the direction the UE determines the received beams) measuring received power for each of the reception beams, (See ¶0140, UE 804 may measure the signal quality by determining a received power ;See ¶0145, the BSI report 842 may be a BSI report that includes a beam index (e.g., a beam index 832) and a corresponding measured signal quality (e.g., the BRSRP 834 measured for a BRS 812a-h received through a beam 820) and reporting a result of the measurement to a base station,  (See ¶0145, the BSI report 842 may be a BSI report that includes a beam index (e.g., a beam index 832) and a corresponding measured signal quality (e.g., the BRSRP 834 measured for a BRS 812a-h received through a beam 820) the information of the direction being set from the base station.  (See ¶0123, he base station 702 may send, to the UE 704, a command 710 associated with beam modification (e.g., a beam modification command or another signal)
Regarding claim 2, Islam discloses the communication control unit measures the received power (See ¶0140, UE 804 may measure the signal quality by determining a received power) in a section set from the base station. (See ¶0060, the UE 104 may receive a beam modification command 198 that indicates a set of transmit beam indexes corresponding to a set of transmit beams of a base station (e.g., the base station 102 and/or the mmW base station 180), and each transmit beam index of the set of transmit beam indexes may indicate at least a transmit direction for transmitting a transmit beam by the base station. The UE 104 may determine a set of receive beam indexes corresponding to receive beams of the UE 104 based on the set of transmit beam indexes, and each receive beam index of the set of receive beam indexes may indicate at least a receive direction for receiving a receive beam by the UE 104; interpreted that the UE receives a command from base station that indicates the direction the UE determines the received beams; interpreted the base station indicates a direction that set for the UE to measure the received power)
Regarding claims 10 and 15, Islam discloses a communication apparatus comprising a communication control unit (See ¶0339, the processing system 2414 may include the TX Processor 368, the RX Processor 356, and the controller/processor 359) that controls a communication process in a cellular system, the communication control unit setting a plurality of reception beams for a terminal apparatus on a basis of capability information acquired from the terminal apparatus, (See ¶0089, The UE 504 and the base station 502 may also exchange other information, for example, associated with for beamforming (e.g., analog or digital beamforming capabilities, beamforming type, timing information, configuration information, etc; See ¶0200, , the UE 1104 may be configured to generate one or more of the beams 1140a-h, for example, based on determination that the UE 1104 may receive a signal through one or more of the receive beams 1140a-h; interpreted the UE receives configuration information from the base station for the received beams) and acquiring information of received power measured in the terminal apparatus for each of the reception beams. (See ¶0336, The apparatus 2302/2302′ may further include means for determining a number N of BSI reports to send to the base station, each BSI report indicating a beam index corresponding to a beam and a received power associated with the beam)
Regarding claim 16, Islam disclose a computer program that causes a computer to execute controlling (See ¶0222, Processor 1020 may be configured to execute computer-readable instructions stored in a memory to perform various) a communication process in a cellular system, and to set a plurality of reception beams on a basis of information of a direction, measure received power for each of the reception beams, (See ¶0060, the UE 104 may receive a beam modification command 198 that indicates a set of transmit beam indexes corresponding to a set of transmit beams of a base station (e.g., the base station 102 and/or the mmW base station 180), and each transmit beam index of the set of transmit beam indexes may indicate at least a transmit direction for transmitting a transmit beam by the base station. The UE 104 may determine a set of receive beam indexes corresponding to receive beams of the UE 104 based on the set of transmit beam indexes, and each receive beam index of the set of receive beam indexes may indicate at least a receive direction for receiving a receive beam by the UE 104; interpreted that the UE receives a command from base station that indicates the direction the UE determines the received beams) measuring received power for each of the reception beams, (See ¶0140, UE 804 may measure the signal quality by determining a received power ;See ¶0145, the BSI report 842 may be a BSI report that includes a beam index (e.g., a beam index 832) and a corresponding measured signal quality (e.g., the BRSRP 834 measured for a BRS 812a-h received through a beam 820) and reporting a result of the measurement to a base station,  (See ¶0145, the BSI report 842 may be a BSI report that includes a beam index (e.g., a beam index 832) and a corresponding measured signal quality (e.g., the BRSRP 834 measured for a BRS 812a-h received through a beam 820) the information of the   (See ¶0123, he base station 702 may send, to the UE 704, a command 710 associated with beam modification (e.g., a beam modification command or another signal)
Regarding claim 17, Islam disclose a computer program that causes a computer to execute controlling (See ¶0222, Processor 1020 may be configured to execute computer-readable instructions stored in a memory to perform various) a communication process in a cellular system, and to set a plurality of reception beams for a terminal apparatus on a basis of capability information acquired from the terminal apparatus, , (See ¶0089, The UE 504 and the base station 502 may also exchange other information, for example, associated with for beamforming (e.g., analog or digital beamforming capabilities, beamforming type, timing information, configuration information, etc.) and acquiring information of received power measured in the terminal apparatus for each of the reception beams. (See ¶0336, The apparatus 2302/2302′ may further include means for determining a number N of BSI reports to send to the base station, each BSI report indicating a beam index corresponding to a beam and a received power associated with the beam)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Kim et al. (Pub. No. US 2015/0126205 A1; hereinafter Kim).
Regarding claim 3, Islam discloses the communication control unit reports a histogram for each of the reception beams as the result of the measurement of the received power.
	Kim discloses the communication control unit reports a histogram for each of the reception beams as the result of the measurement of the received power. (See ¶0007, the terminal logs the MDT measurement information and, when a communication becomes available, reports the logged MDT measurement information to the base station; See ¶0033, The logged MDT measurement information may include therein the ID of a serving cell (i.e., Global cell ID), channel measurement information of a serving cell (i.e., RSRP/RSRQ value, etc.), channel measurement information of neighbor cells)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Islam to include logging the channel measurements until UE can report it. The motivation to combine is efficiently that the network can use usefully such information for the optimization of a radio network (See ¶0014).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Koskela et al. (Pub. No. US 2019/0199412 A1; hereinafter Koskela).

Koskela discloses the communication control unit periodically reports the result of the measurement of the received power to the base station. (See ¶0108, a UE may periodically update beam groups by providing feedback based on BRS or BRRS measurements for example; See ¶0100, The BSI report may include information such as Beam Index-Beam RSRP (or RSRQ) of all detected beams; interpreted that it periodically reports measurement every time it updates the beam groups)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Islam to include periodically transmit measurement reports to the base station. The motivation to combine is to efficiently feed back to the network the index of what the UE sees as the best downlink beams (See ¶0004).
Regarding claim 7, Islam fails to disclose the communication control unit reports the result of the measurement of the received power to the base station in a case where an instruction is issued from the base station.
Koskela disclose the communication control unit reports the result of the measurement of the received power to the base station in a case where an instruction is issued from the base station.( See ¶0100, The BSI report may include information such as Beam Index-Beam RSRP (or RSRQ) of all detected beams; See ¶0148, Using dedicated paging message or simply a DCI message 5G-NB may need to repeat the transmission to multiple direction. Reception of such message may trigger the UE to report BSI; interpreted that the DCI has instruction to for BSI report)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Islam to include periodically transmit measurement reports to the base station. The motivation to combine is to efficiently feed back to the network the index of what the UE sees as the best downlink beams (See ¶0004).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Nigam et al. (Pub. No. US 2017/0214444 A1; hereinafter Nigam).
Regarding claim 6, Islam discloses the communication control unit reports the result of the measurement of the received power to the base station in a case where a predetermined condition is satisfied.
Nigam discloses the communication control unit reports the result of the measurement of the received power to the base station in a case where a predetermined condition is satisfied. (See ¶0087, when the number of beams having the good state in the serving cell is smaller than a preset number or when the measurement average of the serving cell is smaller than a preset threshold, the measurement report may be triggered; interpreted when the condition of having a number of beams in good state is satisfied the UE transmits the measurement report)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Islam to include the report is transmitted when a condition is satisfied. The motivation to combine is efficiently measuring a cell in a communication system (See ¶0020).
Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Stirling-Gallacher et al. (Pub. No. US 2017/0033916 A1; hereinafter Stirling).
Regarding claim 8, Islam fails to disclose the communication control unit reports capability of an own apparatus to the base station before the measurement of the received power. 
Stirling discloses the communication control unit reports capability of an own apparatus to the base station before the measurement of the received power. (See ¶0081, The UE capability is provided to the base station prior to the base station requesting the UE to perform measurements; See ¶0083, channel measurement report is a reference signal received power (RSRP) that is a measurement of the wanted received signal power.)

Regarding claims 9 and 13, Islam fails to disclose the communication control unit reports at least one of a number of antennas, a shape of an antenna, lobe width of a main beam, a direction in which a beam swings, a maximum number of configurable beams, or movability of a beam in a three-dimensional direction as the capability of the own apparatus.
Stirling discloses the communication control unit reports at least one of a number of antennas, a shape of an antenna, lobe width of a main beam, a direction in which a beam swings, a maximum number of configurable beams, or movability of a beam in a three-dimensional direction as the capability of the own apparatus. (See ¶0078, Such a UE may be able to transmit this capability to be received by the base station so that the base station may use this information, possibly with other UE capability reports, such as number of antenna elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Islam to include transmit the capability information before doing the measurement. The motivation to combine is to efficiently estimate the interference from the capabilities information (See ¶0050).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view Kishiyama et al. (Pub. No. US 2018/0248601 A1; hereinafter Kishi).
Regarding claim 11, Islam fails to disclose the communication control unit controls a direction of a beam to the terminal apparatus on a basis of the acquired information of the received power. 
Kishi discloses the communication control unit controls a direction of a beam to the terminal apparatus on a basis of the acquired information of the received power. (See ¶0047, The small base station 11 determines, based on a measurement report (a report of the measured result), for example, the beam with which the user apparatus 20 has successfully received a signal with the best quality (e.g., the highest reception power), and transmits a reference signal (hereinafter referred to as a “measurement reference signal”) with the determined beam; interpreted the Base station receives the power information based on that determines which beam direction to transmit the reference signal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Islam to include the beam direction of the transmitted reference signal based on measurement report received. The motivation to combine is order to improve quality of communication by MIMO, it is desirable to have a lower correlation between channels constituting MIMO (See ¶0009).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Takano (WO/2016/121251; published on August 04, 2016; translation provided in appendix).
Regarding claim 12, Islam fails to disclose the communication control unit transmits information of a direction of a beam to the terminal apparatus to another communication apparatus on a basis of the acquired information of the received power.
Takano discloses the communication control unit transmits information of a direction of a beam to the terminal apparatus (See ¶0116, changing a configuration of a reference signal for channel quality measurement (eg, including a period) and/or a sequence of signals for channel quality measurement by the directional beam; See ¶0130, In this case, the base station 100 May notify the terminal device 200 of the change of the configuration.) and another communication apparatus on a basis of the acquired information of the received power. (See ¶0128, the base station 100 (control unit 153) generates a message (message addressed to the base station 300) including operation information indicating the operation (eg, stop, restriction, or continuation) of the base station 100 related to the transmission of the signal by the directional beam.)
.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong et al. (Pub. No. US 2014/0315594 A1)- The method includes generating power control information based on a quality of a signal which is measured for each reception beam of a base station, so as to transmit the power control information to terminals. The method also includes receiving a signal transmitted by using the power control information from at least one terminal.
Baek et al. (Pub. No. US 2016/0150435 A1)- he method includes acquiring transmission beam specific, measurement information of a base station (BS) and measuring a reference signal (RS) transmitted through transmission beams of the BS according to the transmission beam specific, measurement information. The measurement information on each transmission beam is determined according to at least one of an elevation angle of the corresponding transmission beam, an azimuth of the corresponding transmission beam, a handover urgency, information on a handover failure, and information on a radio link failure (RLF). A mobile station (MS) may perform a measurement report or a handover process according to a result of the measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejis Daya/Primary Examiner, Art Unit 2472